DETAILED ACTION
This communication is in responsive to amendment for Application 16/977139 filed on 12/15/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-3, 5-6, 8-11, and 13-14 are presented for examination.

Response to Arguments
3.	Examiner statements in the mailed Non-Final with respect to obvious limitations including common knowledge or well-known in the art are taken to be admitted prior art because applicant failed to traverse the Examiner’s assertion, see MPEP 2144.03 C. 

4.	Applicant’s arguments in the amendment filed on 12/15/2021 regarding claim rejection under 35 USC § 103 are moot in view of the new ground of rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The new limitation “the second output unit is connected to a buffer storing a full flag” of independent claims because there is no support for such limitation. The spec discloses a “dummy full” buffer but not the way it is claimed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, 8-11, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
The claims merely states a definition of an PLD without a clear meaning to the meets and bounds of the invention because the limitations are incomplete for omitting essential structural cooperative relationships of elements this omission amounts to a gap between claim limitation connections. 
Claim limitation “communication unit” of claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The claim uses the generic place holder “unit” followed by functional language “to receive” and the place holder “unit” is not modified by structure. Note that communication is merely an adjective that do not connote structure to one skilled in the art. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 3 “one or more processors” is not clear because it the processors are the same as in claim 1. 
The limitation “…and at least one of the other second control units is configured to merge signals from the plurality of second output units” of claim 14 is not clear. the . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-3, 5, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tu US 2014/0281385 A1 in view of Shelke et al. (hereinafter Shelke) US 2019/0166003 A1 and further in view of Aung et al. (hereinafter Aung) US 2017/0155529 A1. 

Regarding Claim 1, Tu teaches a control apparatus comprising: 
a communication unit, configured to receive a packet from a network (¶0033; reassemble 216 receives from a switch core data packets. Also see Fig. 3 & ¶0033-¶0042; The firmware running a first processing core 310 processes the incoming packets by reading from the input FIFO interface 306 associated with that processing core.  When the processing core 310 completes processing of the incoming packet, the firmware of the core outputs an intermediate packet on the output FIFO interface 308 associated with the core);
a plurality of first control units, including one or more first processors (Fig. 3 & ¶0033-¶0042; core0-3 in 302), 
a distribution circuit configured to distribute the received packet to a plurality of dispatchers (Fig. 3 & ¶0033-¶0042; The multicore network processor 200 
a plurality of second control units, including one or more second processors (Fig. 3 & ¶0033-¶0042; core0-3 in 304), configured to function as the plurality of dispatchers and distribute the packet distributed by the distribution circuit (Fig. 3 & ¶0033-¶0042; The dispatcher 314 may distribute packets into the two pipelines 302, 304.  The dispatcher 314 may apply different distribution algorithms.  In a round-robin distribution, the packet dispatcher 314 distributes packets alternatively.  If the first input FIFO interface 306 in the first pipeline 302 is not sufficient to hold a packet, the dispatcher 314 may distribute the packet to the first input FIFO interface 306 of the second pipeline 304.  If the first input FIFO interfaces 306 of both pipelines 302, 304 are not sufficient to hold the packet the dispatcher 314 may stall further distribution of the packets.  In a hash based distribution, the packet dispatcher 314 applies a certain algorithm based on packet header fields or other fields, and applies a modulo operation to get an index to either one of the two pipelines 302, 304).
wherein the distribution circuit is configured by a Programmable Logic Device (PLD) (¶0024; the processor is FPGA).
the distribution circuit includes a plurality of first output units that are connected to the plurality of second control units and a second output unit that is not connected to the plurality of second control units (fig. 3 illustrate output unit 308 not connected to anything and 306 is connected to core 1), and

Shelke teaches “…configured to function as a plurality of virtual control units” (Fig. 1 e.g. VM1…VM6, note that the processor is PLDs or FPGAs, see ¶0061) & “distribute to… to the plurality of virtual control units” (Fig. 1 & ¶0017-¶0018; DR distribute packets to corresponding VMs 131-136, note that the processor is PLDs or FPGAs, see ¶0061).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Shelke into the system of Tu in order to allow the abstraction and pooling of hardware resources to support virtual machines in a Software-Defined Networking (SDN) environment, such as a Software-Defined Data Center (SDDC) (¶0003).  For example, through server virtualization, virtual workloads such as virtual machines running different operating systems may be supported by the same physical machine (e.g., referred to as a "host").  Each virtual machine is generally provisioned with virtual resources to run an operating system and applications.  Id. The virtual resources may include central processing unit (CPU) resources, memory resources, storage resources, network resources, etc. Id. 
Tu in view of Shelke do not expressly teach “…and the second output unit is connected to a buffer storing a full flag”
Aung teaches “…and the second output unit is connected to a buffer storing a full flag” (¶0066 & ¶0074, ¶0076 & ¶0096; Then the PLD can process data faster 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Aung into the system of Tu- Shelke in order to catch up to incoming data stream (¶0066). Utilizing such teachings enable the system to stop further writing into the memory (¶0066). Moreover, utilizing such teachings by PLD enable it to temporarily stop reading data from another device or to stop transmission more data (¶0096).  

Regarding Claim 9, Tu teaches a control method executed by a control apparatus including 
a communication unit (¶0033; switch core), 
a plurality of first control units (Fig. 3 & ¶0033-¶0042; core0-3 in 302) configured to function as a plurality of virtual control units, 
a distribution circuit (¶0008 & Fig. 3 & ¶0033-¶0042; processor core distributes data packets to the plurality of processing cores in accordance with the selected configured by a Programmable Logic Device (PLD) (¶0024; the processor is FPGA), 
and a plurality of second control units configured to function as a plurality of dispatchers (Fig. 3 & ¶0033-¶0042; core0-3 in 304), 
wherein the control method comprises: receiving, by the communication unit, a packet from a network (¶0033; receive from a switch core data packets. Also see Fig. 3 & ¶0033-¶0042; The firmware running a first processing core 310 processes the incoming packets by reading from the input FIFO interface 306 associated with that processing core.  When the processing core 310 completes processing of the incoming packet, the firmware of the core outputs an intermediate packet on the output FIFO interface 308 associated with the core); 
distributing, by the distribution circuit, the received packet to a plurality of dispatchers (Fig. 3 & ¶0033-¶0042; The multicore network processor 200 further includes a dispatcher 214 and a reassemble 216.  The dispatcher 214 is configured to distribute data packets received from a switch core to the processing cores in accordance with the operation mode of the multicore network processor 200); 
and distributing, by the plurality of second control units, the packet distributed by the distribution circuit (Fig. 3 & ¶0033-¶0042; The dispatcher 314 may distribute packets into the two pipelines 302, 304.  The dispatcher 314 may apply different distribution algorithms.  In a round-robin distribution, the packet dispatcher 314 distributes packets alternatively.  If the first input FIFO interface 306 in the first pipeline 302 is not sufficient to hold a packet, the dispatcher 314 may distribute the packet to the 
	wherein the distribution circuit includes a plurality of first output units that are connected to the plurality of second control units in a one-to-one relationship (fig. 3 illustrate output unit 308 not connected to anything and 306 is connected to core 1 which is FIFO 1 to 1. Also see ¶0033-¶0040; Figs. 3 and 4 illustrate parallel processing mode where one to one relationship exist and pipeline processing mode where second output not connected to first unit), and a second output unit that is not connected to the plurality of second control units (fig. 3 illustrate output unit 308 not connected to anything and 306 is connected to core 1),
Tu teaches that data is distributed between cores depending on the mode of distribution but does not state that the cores are virtual units. In other words, Tu does not expressly teach “a plurality of first control units configured to function as a plurality of virtual control units” & “and distributing, by the plurality of second control units, the packet distributed by the distribution circuit to the plurality of virtual control units.” 
Shelke teaches “a plurality of first control units configured to function as a plurality of virtual control units” (Fig. 1 e.g. VM1…VM6, note that the processor is PLDs or FPGAs, see ¶0061) & “and distributing, by the plurality of second control units, the packet distributed by the distribution circuit to the plurality of virtual control units” (Fig. 1 & ¶0017-¶0018; DR distribute packets to corresponding VMs 131-136, note that the processor is PLDs or FPGAs, see ¶0061).
Also see Shelke in ¶0017; FIG. 1, VNICs 151-156 are emulated by corresponding VMMs 141-146 where one-to-one relationships is shown. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Shelke into the system of Tu in order to allow the abstraction and pooling of hardware resources to support virtual machines in a Software-Defined Networking (SDN) environment, such as a Software-Defined Data Center (SDDC) (¶0003).  For example, through server virtualization, virtual workloads such as virtual machines running different operating systems may be supported by the same physical machine (e.g., referred to as a "host").  Each virtual machine is generally provisioned with virtual resources to run an operating system and applications.  Id. The virtual resources may include central processing unit (CPU) resources, memory resources, storage resources, network resources, etc. Id. 
Tu in view of Shelke do not expressly teach “…and the second output unit is connected to a buffer storing a full flag”
Aung teaches “…and the second output unit is connected to a buffer storing a full flag” (¶0066 & ¶0074, ¶0076 & ¶0096; Then the PLD can process data faster again to catch up to the incoming CDR data stream. RAM array 250 (or associated elements) may produce full and empty signals applied to PLD core 80 to tell the PLD core when the RAM array is approaching full or empty conditions, respectively. For example, in response to a full signal, PLD core 80 may speed up reading data from synchronizer 70 and/or the user may choose to have PLD core 80 respond to the full 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Aung into the system of Tu- Shelke in order to catch up to incoming data stream (¶0066). Utilizing such teachings enable the system to stop further writing into the memory (¶0066). Moreover, utilizing such teachings by PLD enable it to temporarily stop reading data from another device or to stop transmission more data (¶0096).  

Regarding Claims 2 & 10, Tu in view of Shelke- Aung teach the control method according to claim 9, Tu further teaches wherein the distribution circuit includes multiple types of distribution units that are switchable by setting or control by a management unit (Fig. 3 & ¶0033-¶0042; two different type of modes for distributing packets 302 and 304).

Regarding Claims 3 & 11, Tu in view of Shelke- Aung teach the control method according to claim 9, Tu further teaches the control apparatus further comprises a management unit configured to manage which of the plurality of first output units and the second output unit is to be included in a distribution path (¶0033-¶0040 & figs. 3-4; The reassembler 216 is configured to receive data packets from the processing cores and to assembler or reorder the data packets in accordance with the operation mode of 

Regarding Claims 5 & 13, Tu in view of Shelke- Aung teach the control method according to claim 12, Tu further teaches wherein the distribution circuit is configured to re-distribute a packet to be transmitted to the second output unit to the plurality of first output units in a round-robin fashion (¶0033-¶0040 & figs. 3-4; round robin distribution).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tu in view of Shelke- Aung and further in view of Bent et al. (Bent) US 11093468 B1.  

Regarding Claims 6 & 14, Tu in view of Shelke teach the control method according to claim 9, wherein each of the plurality of second control units includes at least one respective buffer, a first subset of the plurality of first output units connected to the respective buffers of some of the plurality of second control units in a one-to-one relationship and a second subset of the plurality of first output units are connected to the respective buffers of the other second control units (see Tu in Figs. 3-4. Also see Shelke in ¶0017; FIG. 1, VNICs 151-156 are emulated by corresponding VMMs 141-146 where one-to-one relationships is shown. See Aung buffer data in FIFO memory for syn 70 buffers in ¶0042, ¶0045 & ¶0061-¶0062 where a parallel buffer registrar 210 is employed); 
Bent teaches and at least one of the other second control units includes a plurality of buffers connected to the second subset of the plurality of first output units 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Bent into the system of Tu in view of Shelke-Aung in order to improve performance of storage systems since data has increase in amounts to be process where the invention helps improving performance of system while improving data coordination and is more beneficial to the performance of data storage (Col 3, lines 1-5 & abstract). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tu in view of Coleman et al. (hereinafter Coleman) US 2021/0279148 A1 and further in view of Aung.   

Regarding Claim 8, Tu teaches a control method executed by a control apparatus including a communication unit (¶0033; switch core) configured to receive a packet from a network (¶0033; receive from a switch core data packets. Also see Fig. 3 & ¶0033-¶0042; The firmware running a first processing core 310 processes the incoming packets by reading from the input FIFO interface 306 associated with that processing core.  When the processing core 310 completes processing of the incoming packet, the firmware of the core outputs an intermediate packet on the output FIFO interface 308 associated with the core), a distribution circuit (¶0008 & Fig. 3 & ¶0033-
Wherein the distribution circuit includes a plurality of first output units that are connected to the plurality of control units in a one to one relationship (fig. 3 and a second output unit that is not connected to the plurality of control units (¶0033-¶0040; Figs. 3 and 4 illustrate parallel processing mode where one to one relationship exist and pipeline processing mode where second output not connected to first unit), 
Tu does not expressly teach reconfiguring the PLD to a different type of distribution unit.
Coleman teaches reconfiguring the PLD to a different type of distribution unit (¶0196; reconfiguring FPGA).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Coleman into the system of Tu in order to enable the acceleration of a ML or AI application based on the most optimal numerical precision and memory model being used (¶0196).  Readers will appreciate that by treating the collection of FPGA-accelerated servers as a pool of FPGAs, any CPU in the data center may utilize the pool of FPGAs as a shared hardware microservice, rather than limiting a server to dedicated accelerators plugged into it. Id. 
Tu in view of Coleman do not expressly teach “and the second output unit is not connected to a buffer storing a full flag.”
Aung teaches “…and the second output unit is not connected to a buffer storing a full flag” (¶0066 & ¶0074, ¶0076 & ¶0096; Then the PLD can process data faster again to catch up to the incoming CDR data stream. RAM array 250 (or associated elements) may produce full and empty signals applied to PLD core 80 to tell the PLD core when the RAM array is approaching full or empty conditions, respectively. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Aung into the system of Tu in view of Coleman in order to catch up to incoming data stream (¶0066). Utilizing such teachings enable the system to stop further writing into the memory (¶0066). Moreover, utilizing such teachings by PLD enable it to temporarily stop reading data from another device or to stop transmission more data (¶0096).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner




/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455